 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ADRIENNE BENSON, et al.,
                                                               Cause No. C18-0525RSL
 9
                             Plaintiffs,

10
                  v.                                           ORDER

11
      DOUBLE DOWN INTERACTIVE, LLC,

12
                             Defendants.

13

14          This matter comes before the Court on plaintiffs’ “Motion for Relief from Deadline to
15
     Add Parties.” Dkt. # 236. The parties previously stipulated that plaintiffs could file a Second
16
     Amended Complaint adding International Game Technology’s subsidiary as a party. The Court
17
     entered a corresponding order. This duplicative request for relief is therefore DENIED as moot.
18

19

20          Dated this 3rd day of May, 2021.
21

22
                                               Robert S. Lasnik
                                               United States District Judge
23

24

25

26

27

28   ORDER - 1
